UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 27, 2007 ETRIALS WORLDWIDE, INC. (Exact Name of Registrant as Specified in Charter) Delaware 000-50531 20-0308891 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4000 Aerial Center Parkway, Morrisville, North Carolina 27560 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (919) 653-3400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On November 27, 2007 etrials Worldwide, Inc. issued a press release that announced settlement of patent infringement litigation that had been brought by Datasci LLC.A copy of the press release is set forth as Exhibit 99.1 to this Report and is incorporated by reference herein. Item 9.01.Financial Statements and Exhibits Exhibit Description 99.1 Press Release dated November 27, 2007 announcing settlement of patent infringement litigation. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 27, 2007 etrials Worldwide, Inc. By: /s/James W. Clark, Jr. Name: James W. Clark, Jr. Title: Chief Financial Officer 3 EXHIBIT INDEX Exhibit Description 99.1 Press Release dated November 27, 2007 announcing settlement of patent infringement litigation.
